Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 appears to be missing the word “of” after the phrase “one or more” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US. Patent Application Publication No. 2019/0139212 to Hanzawa (hereinafter Hanzawa).
For claim 1, Hanzawa teaches a method comprising: 
receiving a plurality of training images and an image of a target object obtained from inspection of the target object (see, e.g., pars 58 and 66, which teach receiving an image of an object to be inspected, e.g., a measurement image, and sample images for generating learning data by capturing an object to be inspected; the examiner interprets the measurement image as the claimed image of a target object, the sample images as the claimed training images, and the image capturing as the claimed inspection of the target object); 
generating, by one or more training codes, a plurality of inference codes (see, e.g., pars. 57, 62 and 73-75 and FIG. 2, which teach that the first learning processing unit generates identification devices using the acquired learning data; the examiner interprets the first learning unit as the claimed training codes and the generated identification devices as the claimed inference codes), 
the one or more training codes configured to receive the plurality of training images as input and output the plurality of inference codes (see, e.g., pars. 58-59 and 73-75 and FIG. 2, which teach that the first learning processing unit generates the identification devices using the learning data; the examiner interprets the learning data as the claimed input and the generated identification devices as the claimed output), 
wherein the one or more training codes and the plurality of inference codes includes computer executable instructions (see, e.g., pars. 65 and 109 and FIG. 1, which teach that the learning units, which generate the identification devices, are realized by executing software program using a processing apparatus; the examiner interprets the software program as the claimed computer executable instructions); 
selecting one or more inference codes from the plurality inference codes based on a user input and/or one or more characteristics of at least a portion of the received plurality of training images (see, e.g., pars. 101, 114, 116-117, 136, and 138-139, and S11, S14 and S17 in FIG. 5 and S31, S34 and S37 in FIG.9, which teach that the verification unit preferably uses an identification device, which has been used for the initial defect determination, to detect whether a composite image includes a defect when a user indicates that the initial determination is incorrect; the examiner interprets, under the broadest reasonable interpretation, the user indicating whether the initial determination is incorrect as the claimed user input and the preferably selecting an identification device that has been used for initial determination over other unused identification devices as the claimed selection based on a user input); and 
inspecting the received image using the one or more inference codes of the plurality of inference codes (see, e.g., pars. 114, 117, 136, and 139 and S11 and S17 in FIG. 5 and S31 and S37 in FIG. 9, which teach determining whether the measurement/composite image includes a defect using the identification devices; the examiner interprets the determination step as the claimed inspecting).

For the same or similar rationales as provided above with respect to claim 1, Claims 17 and 20 are rejected.  

For claims 2 and 18, Hanzawa teaches receiving the user input indicative of a user request to determine that at least one defect is present or absent in the target object (see, e.g., pars. 101, pars.114, 116-117 and 136, 138-139, and S11, S14 and S17 in FIG. 5 and S31, S34 and S37 in FIG.9, which teach accepting a user input indicating that the initial determination result is not correct; the examiner interprets the above accepting as the claimed receiving of a user input indicative of a user request to determine that at least one defect is present or absent in the target object because the above accepting initiates determining whether the composite image includes a defect or not), wherein selecting one or more inference codes includes selecting a binary discriminator code (see, e.g., pars. 101, pars.114, 116-117 and 136, 138-139, and S11, S14 and S17 in FIG. 5 and S31, S34 and S37 in FIG.9, which teach that that the verification unit preferably uses an identification device that has been used for the initial defect determination to detect whether a composite image includes a defect; the examiner interprets, under the broadest reasonable interpretation, preferably using an identification device that has been used for the initial determination over the unused identification devices as the claimed selection of a binary discriminator code because the identification device used for the initial determination includes corresponding algorithm/code for determining a presence/absence of a defect), wherein the binary discriminator code is configured to output an affirmative inference result indicative of presence of the at least one defect or a negative inference result indicative of absence of the at least one defect (see, e.g., pars. 117 and 139 and S17 in FIG. 5 and S37 in FIG. 9, which teach that the identification device chosen by the verification unit determines whether or not the object in the composite image includes a defect; the examiner interprets the results of such a determination as the claimed affirmative and negative inference results).

For claims 3 and 19, Hanzawa teaches that generating the plurality of inference codes includes generating the binary discriminator code by at least: 
identifying a first class of training images from the plurality of training images including an image of the at least one defect (see, e.g., pars. 67 and 72 and FIG. 1, which teach that the image collection unit assigns attribute information to sample images, which indicates whether a given sample image includes a defect or not, and classifies the images based on the attribute information; the examiner interprets the images that have been classified as having a defect as the claimed first class ); 
identifying a second class of training images from the plurality of training images not including an image of the at least one defect (see, e.g., pars. 67 and 72 and FIG. 1, which teach that the image collection unit assigns attribute information to sample images, which indicates whether a given sample image includes a defect or not, and classifies the images based on the attribute information; the examiner interprets the images that have been classified as not having a defect as the claimed second class) and wherein the training code is configured to receive the first and the second class of training images as input and generate the binary discriminator code as an output (see, e.g., pars. 58-59 and 72-75 and FIGS. 1 and 2, which teach that the first learning unit generates the identification devices that determine whether or not the object to be inspected includes a defect using the learning data from the image collection unit; the examiner interprets the classified learning data from the image collection unit as the claimed input and the generated identification devices as the claimed output).

For claim 4, Hanzawa teaches receiving the user input indicative of a user request to locate an image of at least one defect in the image of the target object (see, e.g., pars. 116 and 138 and S15 and S16 in FIG. 5 and S35 and S36 in FIG.9, which teach accepting a user input indicating that the initial determination result is not correct; the examiner interprets accepting the above user input as the claimed receiving of a user input indicative of a user request to locate an image of at least one defect because when such an user input is accepted, the first/third processing generates a composite image with the extracted partial image, which includes a defect), wherein selecting one or more inference codes includes selecting a defect localization code (see, e.g., pars. 101, pars.114, 116-117 and 136, 138-139, and S11, S14 and S17 in FIG. 5 and S31, S34 and S37 in FIG.9, which teach that that the verification unit preferably uses an identification device that has been used for the initial defect determination, e.g., S11 or S31 in FIGS. 5 and 9; the examiner interprets, under the broadest reasonable interpretation, preferably choosing an identification device that has been used for the initial determination over other unused identification devices as the claimed selection of a defect localization code because the identification device used for the initial determination includes corresponding algorithm/code for localizing, extracting and emphasizing a partial image from the measurement image that includes a defect), wherein the defect localization code is configured to output a modified image of the target object comprising the received image of the target object and a marker indicative of the at least one defect in target object (see, e.g., pars. 114-115 and FIGS. 5-6, which teach when a defect is detected in an image, localizing, extracting and emphasizing a partial image that includes a defect, and displaying the image and the emphasized partial image side by side; the examiner interprets the partial image with the emphasis, as shown in FIG. 6, as the claimed marker indicative of the defect and displaying the measurement image and the emphasized partial image side by side as the claimed outputting a modified image).

For claim 5, Hanzawa teaches that generating the plurality of inference codes includes generating the defect localization code by at least: 
selecting a labeled class of training images from the plurality of training images including a label identifying the at least one defect (see, e.g., pars. 58-59, 67 and 72-75 and FIGS. 1-2, which teaches that the learning unit acquires learning data from the image collection unit, which is assigned with attribute information indicating whether a given sample image includes a defect or not and when it does, indicating a position of the defect, and generates identification devices that can determine the position of the defect using the acquired learning data; the examiner interprets acquiring learning data with the assigned attribute information as the claimed selection of labeled class of training images because unless the learning data identifying a defect is selected for generating the identification device, the generated identification device would not be able to determine a position of a defect), wherein the training code is configured to receive the labeled class of training images as input and generates the defect localization code as an output (see, e.g., pars. 58-59, 67 and 72-75 and FIGS. 1-2, which teaches that the learning unit acquires learning data from the image collection unit, which is assigned with attribute information indicating whether a given sample image includes a defect or not and when it does, indicating a position of the defect, and generates identification devices that can determine the position of a defect using the acquired learning data; the examiner interprets the acquired learning data from the image collection unit as the claimed input because unless the learning data identifying a defect is received for generating the identification device, the generated identification device would not be able to determine the position of a defect).

For claim 6, Hanzawa teaches that the marker includes a polygon surrounding the image of the at least one defect and/or a pixel level mask superimposed on the at least one defect (see, e.g., par. 123 and FIG. 6, which show three frames that indicate regions determined to include the defects).

For claim 15, Hanzawa teaches generating an inspection report including one or more of a result of the inspection of the received images (see, e.g., pars. 90, 92, which teach displaying measurement images and measurement results; the examiner interprets displaying measurement results as the claimed inspection report generation), the plurality of training images and the plurality of inference codes generated by the one or more training codes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa as applied to claim 1 above, and further in view of US Patent Application Publication No. 2022/0082508 to Isken et al. (hereinafter Isken).  
For claim 7, Hanzawa as applied does not teach receiving the user input indicative of a user request to quantify at least one defect in the image of the target object, wherein selecting one or more inference codes includes selecting a defect quantification code, wherein the defect quantification code is configured to evaluate a severity factor associated with the at least one defect.
In the analogous art, Isken teaches identifying and characterizing coating defects (see, e.g., par. 1 of Isken), and more specifically, that when a user captures an image using a defect identification application program, it triggers the program to perform an image analysis and identify types and quantitative measures of defects (see, e.g., pars. 294 and FIG. 5A of Isken; the examiner interprets a user capturing an image using the defect identification application program as the claimed receiving of the user input, interprets a user interacting with the defect identification application program as the claimed selection of a defect quantification code because a user must select the application program to use it, and interprets the identification of types and quantitative measures of defects by the defect identification application program as the claimed evaluation of a severity factor).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Hanzawa per the teaching of Isken to determine a severity of a defect because the proposed modification would allow a user to an objective and reproducible quality measure without extensive special-purpose devices (see par. 295 of Isken).

For claim 8, Hanzawa in view of Isken teaches that generating the plurality of inference codes includes generating the defect quantification code by at least: generating a mask associated with the at least one defect, wherein the mask is configured to provide pixel-level information associated with the at least one defect (see, e.g., par. 320 of Isken, which teaches, in the test phase of the training, performing a pixelwise image analysis for identifying the location, type and extent of defects and analyzing the obtained data for computing measures of each defect; the examiner interprets the pixelwise image analysis as the claimed mask because it provides pixel-level information associated with the defect).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa as applied to claim 1 above, and further in view of US Patent Application Publication No. 20220358749 to Yonetani et al. (hereinafter Yonetani).  
For claim 9, Hanzawa as applied does not teach generating the plurality of inference code includes: selecting a plurality of subsets of training images from the plurality of training images, wherein each subset of the plurality of subsets of training images is used by the one or more training codes to generate a unique inference code of the plurality of inference code. 
In the analogous art, Yonetani teaches detecting a defect in a product using machine learning models (see, e.g., pars. 231-233 and 376 and FIG. 14 of Yonetani), more specifically, selecting appropriate local learning data based on the method of machine learning and training each machine learning model using respective sets of the local learning data (see, e.g., 116 and 120 and FIG. 1A of Yonetani; the examiner interprets each local learning data as the claimed subsets of training images) and that each local learning data is obtained in a different environment that differs at least partially in a factor that can affect its inference (see, e.g., .pars. 118-119 and FIG. 1A of Yonetani; the examiner interprets each of the trained machine learning models as the claimed unique inference code).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Hanzawa per the teaching of Yonetani to use local learning data to generate a plurality of unique inference models because the proposed modification would allow the inference models that have been built in different environments to perform appropriately in new, target environment as a whole (see pars. 27-28 of Yonetani).

For claim 10, Hanzawa in view of Yonetani teaches generating one or more inference results by the one or more inference codes, wherein each of the one or more inference codes is configured to generate an inference result (see, e.g., pars. 120 and 125 and FIG. 1B of Yonetani, which teach that each of the trained machine learning models generates an inference result); 
generating an inference result ensemble comprising the one or more inference results (see, e.g., pars. 125 and FIG. 1B of Yonetani, which teach combining inference results from the trained machine learning models together under a combining rule to generate a combined inference result; the examiner interprets the combined inference result as the claimed inference result ensemble) and 
predicting the presence of at least one defect in the target object from the ensemble of inference results (see, e.g., pars. 231-233, 376 and 383 and FIG. 14 of Yonetani, which teaches combining inferences results of the trained machine learning models for estimating an optimum method for observing with a camera for detecting any defect in the product).

For claim 11, Hanzawa in view of Yonetani teaches that predicting the presence of the at least one defect in the target object includes calculating a weighted average of the one or more inference results in the ensemble of inference results(see, e.g., pars. 231-233, 283-284, 376 and 383 and FIG. 14 of Yonetani, which teach combining inferences results of the trained machine learning models for estimating an optimum method for observing with a camera for detecting any defect in the product and that the combining includes calculating the average of weighted values of the inference results).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa as applied to claim 1 above, and further in view of China Patent Application Publication No. 108280811 to Chunwei et al. (hereinafter Chunwei).  
For claim 12, Hanzawa as applied does not explicitly teach that a denoising code is configured to receive the image of the target object and remove noise characteristics from the received image.
In the analogous art, Chunwei teaches denoising images using neural network models (see, e.g., lines 14-15 on page 1 of Chunwei), more specifically, providing images to be processed as an input to the second neural network, which obtains corresponding clean images (see, e.g., lines 40-41 on page 4 and S170 in FIG. 1 of Chunwei; the examiner interprets the second NN as the claimed denoising code).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Hanzawa with the above teaching of Chunwei to denoise an image because the proposed modification would allow denoising images with a noise level that could not have been processed before (see, e.g., lines 16-27 on page 3 of Chunwei).

For claim 13, Hanzawa in view of Chunwei teaches that the denoising code is trained on a plurality of images generated with at least one imaging parameters within a predetermined range of an inspection imaging parameters associated with the capture of the received image of the target object (see, e.g., lines 58-60 on page 3 and lines 1-4 on page 4 and S110 in FIG. 1 of Chunwei, which changing camera settings, and capturing a same scene by using different photosensitivity ISO and exposure time to obtain two images with different resolutions and brightness, namely a high photosensitivity image and a low photosensitivity image, and training the second neural network with the acquired images; the examiner interprets the camera settings being changed for low and high sensitivity images as the claimed imaging parameters within a predetermine range of an inspection imaging parameter associated with the capture of the image because different setting range for the high and low sensitivities must be known/predefined).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa in view of Chunwei as applied to claim 12 above, and further in view of US Patent Application Publication No. 2022/0188602 to Meyer et al. (hereinafter Meyer).  
For claim 14, Hanzawa in view of Chunwei does not explicitly teach that the noise characteristics include one or more an additive uniform Gaussian noise and a spatially non-uniform Gaussian noise.  
In the analogous art, Meyer teaches using a neural network to denoise images, even those with spatially non-uniform Gaussian noise (see, e.g., pars. 32, 69-70, 72 and 85-86 of Meyer, which teach denoising images having spatially non-uniform noise, i.e., images with relatively higher non-uniform noise at the center of the brain).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the denoising neural network of Hanzawa and Chunwei with the teaching of Meyer to remove spatially non-uniform Gaussian noise from an image because the proposed modification would provide a superior and more robust performance over the traditional filter-based denoising method, especially on the medical images such as a MRI with non-uniform noise (see, e.g., par. 70 of Meyer).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa as applied to claim 1 above, and further in view of Japan Patent No. 4334183 to Takashi et al. (hereinafter Takashi).  
For claim 16, Hanzawa as applied does not explicitly teach generating, based on one or more of the result of the inspection of the received images, manufacturing data associated with the target object, material data associated with the target object and design data associated with the target object, guidelines for design and / or manufacturing the target object.
In the analogous art, Takashi teaches correcting a defect of a mask in a lithography process for manufacturing a semiconductor device (see, e.g., par. 1 of Takashi), more specifically, generating a guideline for correcting the defect based on a comparison between a defect simulation image and a reference simulation image (see, e.g., pars. 30-31 of Takashi; the examiner interprets the comparison results as the claimed one or more inspection results and the generated guideline as the claimed guideline for manufacturing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a guideline from the inspection results of Hanzawa per the teaching of Takashi because the proposed modification would assist in correcting defect in manufacturing and allow manufacturing high quality products with high accuracy (see, e.g., par. 15 of Takashi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see appended Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-2727409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669